Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending, and examined herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-6, 7, 8, 9, 10-13, 14, 15, 16, 17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2015/185012, used English Equivalent US 10,251,876 in the below rejection), in view of Ferguson et al. (Cancer Investigation, 19(3), 292-315, 2001, PTO-892), and further in view of Morioka et al. (Clinical Cancer Research 2003, 1211-1217, PTO-892).
	Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib. See column 2, under SUMMARY OF THE INVENTION; abstract; column 6, lines 39-55 for dosage; column 7, lines 43-65 for pharmaceutical composition. Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. See column 1, lines 17-21. It is taught that the administration is continuously performed for 2 weeks and rest for 1 week. See column 4, lines 1-5. It is taught that the pharmaceutical composition can be used for treating diseases which are regulated by tyrosine kinases and diseases which are related to abnormal activity transduction pathways of tyrosine kinsases, and for treating diseases mediated by VEGFR-1 (Flt-1), VEGFR-2(KDR), VEGFR3 (Flt-4), c-kit, PDGFR or FGFR1. See column 8, lines 51-58.It is taught that the composition therein containing anlotinib can be used for treating tumors including soft tissue sarcoma. See column 8, lines 58-63; column 13, lines 60-66; claims 1-15. Administration to the malignant tumor 
Wang et al. does not teach treating osteosarcoma comprising administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib.
Wang et al. does not teach treating chondrosarcoma comprising administering anlotinib.
Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and cisplatin. See page 294, right hand column, bottom para. It is taught that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome. It is taught that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 303-page 304, under SUMMARY.
Morioka et al. teaches that malignant cartilaginous tumors such as human chondrosarcoma (CHSA) are frequently refractory to conventional chemotherapy and radiation therapy. The fact that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy. See page 1212, paras 1, 2. It is taught that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin ET-743) ecteinascidin-743 for sarcoma 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor, and 2) Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma with reasonable expectation of success of treating osteosarcoma, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches mesenchymal origin or that develops in connective tissue; and osteosarcoma is  cancerous tumor in a bone that arises from primitive transformed cells of mesenchymal origin; and Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. 
	Further, one of ordinary skill in the art would be motivated to administer anlotinib which is an angiogenensis inhibitor to a subject who have been treated with chemotherapy such as cisplatin, methotrexate or doxorubicin and whose disease has progressed with anlotinib with reasonable expectation of success of treating osteosarcoma, or metastatic osteosarcoma because Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin simultaneously or sequentially to a subject suffering from osteosarcoma because Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as doxorubicin simultaneously or sequentially to a subject suffering from chondrosarcoma, osteogenic chondrosarcoma, osteoblastic chondrosarcoma, metastatic chondrosarcoma or dedifferentiated chondrosarcoma or well-differentiated chondrosarcoma because 1) Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma, 2) Morioka et al. teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy; Morioka et al. teaches that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin, ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent 

2) Claims 1-6, 8, 12-13, 14, 17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian Xin et al. (Proceedings of 2017 Reproductive Toxicology Pharmacology Theory and Technology and Technological Products Development Colloquium, August 2017, PTO-1449), in view of Chen Xianogun et al. (Research progress in targeted therapy of osteosarcoma, Journal of Military Surgeon in Southwest China, 19(5): 439, September 2017, PTO-1449).
Xin et al. discloses that Anlotinib is a small molecule multi-target tyrosine kinase inhibitor, and has obvious inhibitory effects on kinases such as VEGFR, PDGFR, FGFR and cKit, and can resist tumor angiogenesis and inhibit tumor growth (see abstract).
Xin et al. does not teach treating osteosarcoma comprising administering anlotinib.
Xin et al. does not teach treating chondrosarcoma comprising administering anlotinib.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a pharmaceutical composition comprising anlotinib and a pharmaceutically acceptable carrier to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) Xin et al. discloses that Anlotinib is a small molecule multi-target tyrosine kinase inhibitor, and has obvious inhibitory effects on kinases such as VEGFR, PDGFR, FGFR and cKit, and can resist tumor angiogenesis and inhibit tumor growth (see abstract), and 2) Chen Xiaoguo et al. discloses that osteosarcoma is associated with tyrosine kinase receptors, and platelet-derived growth factor receptors (PDGFR) are signal molecules that play an important role in cell proliferation and differentiation in osteoblasts and osteoclasts. One of ordinary skill in the art would have been motivated to administer anlotinib or a pharmaceutical composition and a pharmaceutically acceptable carrier comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic 
Further, one of ordinary skill in the art would have been motivated to administer anlotinib or a pharmaceutical composition and a pharmaceutically acceptable carrier comprising anlotinib to a subject suffering from osteosarcoma, wherein the subject has been treated with chemotherapy and/or radiotherapy with reasonable expectation of success of treating osteosarcoma, since it is known that tyrosine kinase inhibitors can treat osteosarcoma, and Xin et al. discloses that Anlotinib is a small molecule multi-target tyrosine kinase inhibitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of anlotinib to be administered as in instant claim 12 to treat osteosarcoma.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of anlotinib to be administered to treat osteosarcoma, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen as in instant claim 13, wherein the administration is continued for 2 weeks and discontinued for 1 week because the optimization of result 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as a chemotherapeutic agent simultaneously or sequentially to a subject suffering from osteosarcoma. One of ordinary skill in the art would have been motivated to administer anlotinib or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as a chemotherapeutic agent to a subject suffering from osteosarcoma with reasonable expectation of success of treating osteosarcoma with at least additive therapeutic effect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 11, 12, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,968,597; over claims 1-20 of U.S. Patent No. 10,183,017. Although the claims at issue are not identical, they are obvious from each other. Instant claims are drawn to a method of treating osteosarcoma or chondrosarcoma comprising administering a therapeutically effective amount of anlotinib or a pharmaceutically acceptable salt thereof or a composition comprising anlotinib. Claims of ‘597, and ‘017 are drawn to a method of treating soft tissue sarcoma comprising administering a therapeutically effective amount of compound 1 which is same as instant compound or a pharmaceutically acceptable salt thereof or a composition comprising the compound 1. 
	It would have been obvious to a person of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition 
	Further, it would have been obvious to a person of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from chondrosarcoma, wherein chondrosarcoma is primary or secondary chondrosarcoma or chondroblastic osteosarcoma metastatic chondrosarcoma or  because 1) ‘597, and ‘017 teaches a method of treating soft tissue sarcoma comprising administering a therapeutically effective amount of compound 1 which is same as instant compound or a pharmaceutically acceptable salt thereof or a composition comprising the compound 1. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or 

	Claims 1-7, 11, 12, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No; 10,251,876 . Although the claims at issue are not identical, they are obvious from each other. Instant claims are drawn to a method of treating osteosarcoma or chondrosarcoma comprising administering a therapeutically effective amount of anlotinib or a pharmaceutically acceptable salt thereof or a composition comprising anlotinib. Claims of ‘876 are drawn to a method of treating soft tissue sarcoma comprising administering a therapeutically effective amount of 1-[[[4-(4-fluoro-2-methyl-1H-indol-5-yl)oxy-6-methoxyquinolin-7-yl]oxy]methyl]cyclopropylamine which is anlotinib or a pharmaceutically acceptable salt thereof or a composition comprising the compound 1. 
	It would have been obvious to a person of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) ‘876 teaches a method of treating soft tissue sarcoma comprising administering a therapeutically effective amount of anlotinib or a pharmaceutically acceptable salt thereof or a composition comprising the compound 1. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is 
	Further, it would have been obvious to a person of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from chondrosarcoma, wherein chondrosarcoma is primary or secondary chondrosarcoma or chondroblastic osteosarcoma metastatic chondrosarcoma or  because 1) ‘876 teaches a method of treating soft tissue sarcoma comprising administering a therapeutically effective amount of anlotinib or a pharmaceutically acceptable salt thereof or a composition comprising the compound 1. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma or dedifferentiated chondrosarcoma or well-differentiated chondrosarcoma with reasonable expectation of success of treating chondrosarcoma.


Prior Art made of Record:
CN 107970241;
WO 2008/112407, PTO-1449, instant compound, used for treating angiogenesis;

US "20160326138"…….treating sarcoma, combination with cisplatin;
US 10,561,467; Use of quinoline derivatives for treating oesophageal squamous cell cancer. 
                      
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627